Citation Nr: 0915479	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for pancreatic head mass, 
to include pancreatic cancer, claimed as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides.

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's pancreatic 
head mass, to include pancreas cancer, is etiologically 
related to his active military service, including exposure to 
herbicides.  


CONCLUSION OF LAW

A pancreatic head mass, to include pancreatic cancer, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred as a result of service, to include as 
due to exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  The RO has obtained 
the Veteran's service treatment records (STRs) and the 
evidentiary record contains post-service treatment records 
dated from 1973 to 2008.  It thus appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board notes the Veteran was not afforded a VA examination 
in conjunction with this claim.  As delineated in 38 C.F.R. § 
3.159(c)(4), a VA examination to address the question of 
etiology as related to service is required when the veteran 
presents a claim for service connection and meets the 
threshold requirements that there was an event, injury, or 
disease in service; there is evidence of current disability 
or recurrent symptoms; and the evidence of record indicates 
that the claimed disability or symptoms may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
We find that a VA examination and/or opinion is not needed in 
this case because there is no indication that the Veteran's 
pancreatic head mass, to include pancreatic cancer, may be 
associated with the Veteran's military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, as discussed 
below, there is no medical evidence of record that suggests a 
nexus between the Veteran's pancreatic problems and his 
military service; nor has the Veteran provided credible 
evidence of continuity of symptomatology since separation 
from service.  Therefore, the Board finds a VA examination 
and/or opinion need not be obtained in conjunction with this 
claim.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

The Veteran has asserted that he currently has a pancreatic 
head mass, to include pancreatic cancer, which may be due to 
exposure to exposure to the herbicide Agent Orange during his 
military service in Vietnam.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of a malignant 
tumor may be presumed if manifested to a compensable degree 
within one year of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted on the 
basis of a post-service initial diagnosis of a disease, when 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  In this case, the Veteran is shown to 
have qualifying service in Vietnam for the presumption of 
exposure to herbicide agents.  His personnel service records 
show he served on various combat missions in the Republic of 
Vietnam and received the Purple Heart and Vietnam Service 
Medal, with one star, for his military service.  There is no 
affirmative evidence of record showing the Veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a pancreatic head mass and/or 
pancreatic cancer.  Initially, the Board notes that 
pancreatic head mass and pancreatic cancer are not diseases 
that are subject to presumptive service connection under the 
provisions related to exposure to Agent Orange or other 
herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
service connection on a presumptive basis, based on exposure 
to Agent Orange, is not warranted, given the Veteran's 
specific diagnosis.  

The Board has considered whether the claim can be granted 
under the general legal provisions pertaining to direct 
service connection.  See Combee; Brock, supra.  The STRs are 
negative for any complaints, treatment, or findings related 
to a pancreatic disorder.  In fact, his abdomen and internal 
organs were normal on clinical examination at his separation 
examination in July 1970.  The first time the Veteran is 
shown to have manifested a pancreatic disorder after service 
was in February 2006, when he was noted to have a history of 
alcoholic pancreatitis and a possible mass in the pancreatic 
head.  Further evaluation revealed a myofibroblastic tumor 
involving the duodenal wall and extending into the pancreatic 
head.  See VA outpatient treatment records dated June 2006 to 
January 2008.  

While the evidence shows the Veteran has a history of 
pancreatitis and currently suffers from a tumor extending 
into the pancreatic head, the evidence does not reflect that 
his pancreatitis and/or pancreatic tumor is related to or 
caused by his military service, to include any in-service 
herbicide exposure.  In fact, as noted above, the Veteran's 
pancreatitis is shown to be related to his long-standing and 
well-documented alcohol abuse.  See February 2006 VA 
outpatient treatment record; see also VA outpatient treatment 
records dated July 2003 to October 2004.  While there is no 
indication in the medical evidence of record as to the 
etiology of the Veteran's pancreatic head mass, the Board 
finds it probative that no medical professional has evaluated 
the Veteran and determined that the pancreatic head mass is 
related to his military service, to include in-service 
herbicide exposure.  

In fact, there is no medical evidence of record which relates 
the Veteran's history of pancreatitis and/or pancreatic head 
mass with his military service in general, or his exposure to 
herbicides specifically.  In this context, the Board notes 
there is no competent medical opinion of record substantiated 
by sound scientific and medical evidence which suggests that 
the Veteran's pancreatic head mass or pancreatitis is 
associated with herbicide exposure.  In evaluating this 
claim, the Board also finds it probative that more than 35 
years passed between the time the Veteran was separated from 
military service and is shown to have problems involving his 
pancreas.  This gap of many years in the record militates 
against a finding that a chronic pancreas disorder was 
incurred during military service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The only evidence which relates the Veteran's pancreas 
problems to his military service is the Veteran's own 
statements.  The Board does not doubt the Veteran sincerely 
believes his pancreatic head mass is related to his exposure 
to herbicides; however, there is no indication the Veteran 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
determination as to causation and nexus in this case requires 
sophisticated, professional opinion evidence, as discussed 
above.


In summary, the Board finds the Veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure may be granted, and there is no competent 
medical evidence of record relating the Veteran's pancreatic 
head mass, to include pancreatic cancer, or history of 
pancreatitis, to his military service.  Therefore, based upon 
the reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for a 
pancreatic head mass, to include pancreatic cancer, to 
include as due to herbicide exposure.  Since the competent 
and probative evidence of record preponderates against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a pancreatic head mass, 
to include pancreatic cancer, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


